DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The applicant's election of Group I and species, claims 1-13, without traverse in their reply dated 8/1/2022 is acknowledged. Claims 14-20 were withdrawn. Claims 1-13 are pending and considered on the merits below.

Information Disclosure Statement
The Information Disclosure Statement filed on 8/1/2022 is in compliance with the provisions of 37 CFR 1.97 and has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The disclosure is objected to because it contains references to claims (page 4 “claim 1”).  The applicant is reminded that in U.S. patent practice, patent claims are interpreted in light of specification, and therefore, specification constructed by referencing the claims is improper.  Further, as content of any of the claims is not certain until after that claims has been allowed, said uncertainty leaves the specification indefinite.  The portions of the specification containing claim numbers should be edited to include the required text from the original claims and to remove the references to any claim numbers.  Appropriate correction is required. The applicant is reminded that no new matter should be added.

Claim Objections
Claim 4 is objected to because of the following informalities:  fix subscripts of CH3, NH2,  N3, NHC(O)CH3, and CN3.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “the emission spectrum”.  There is insufficient antecedent basis for this limitation in the claim. The examiner interprets the limitation to be “an emission spectrum”.
	Dependent claims follow the same reasoning.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Que et al. (US 2015/0080575 A1).
Regarding claims 1 and 2, Que describes A composition comprising a zinc-responsive probe comprising:

    PNG
    media_image1.png
    177
    188
    media_image1.png
    Greyscale
 (figure 14 
    PNG
    media_image2.png
    366
    325
    media_image2.png
    Greyscale
 [0117] “amine-functionalized compound 5 (SEE FIG. 14).”) wherein R is an alkoxy and not -O-CH3.

Regarding claims 3, 4, and 5, Que describes that R is O(CH2)2NH2 (figure 14 compound “5”).
Regarding claim 6, Que describes that the zinc-responsive probe is bound to zinc ([0117] “binding of Zn to the Zn-chelating ligand”).
Regarding claim 7, Que describes that the emission spectrum of the zinc- responsive probe undergoes a shift upon binding of the zinc-responsive probe to zinc ([0064] “upon binding a Zn ion by the Zn-binding group, a structural, conformational, chemical, physical, or other change in the Zn-responsive probe causes a detectable change in the signal from the signaling moiety (e.g., shift in emission maximum, shift in excitation maximum, change in intensity, etc.).”).
Regarding claims 8 and 9, Que describes that the shift is 15 nm or greater and 50 nm or greater ([0120] “fluorescence at 543 nm increases substantially, with a quantum yield of 0.46. Taken together, these data reveal a ~50-fold fluorescence turn-on for Zn,”).
Regarding claim 10, Que describes that the zinc-responsive probe is cell permeable ([0031] “FIG.7 shows intracellular zinc decreases in the activated egg. Corresponding to the onset of the zinc sparks (FluoZin-3, gray line), there is a gradual decrease in intracellular labile zinc that is detectable with a membrane-permeable zinc fluorophore (FluoZin-3 AM, black line). Successful egg activation and development was confirmed using simultaneous brightfield imaging, which revealed extrusion of a second polar body (PB2). The first (0 min, left) and final (30 min, right) brightfield images are shown.”).
Regarding claim 11, Que describes that the zinc-responsive probe has a sub- nanomolar affinity for zinc ([0120] “ZincBY-I has excellent in vitro spectroscopic properties and can be used, for example, in live cells at nanomolar concentrations”).
Regarding claims 12 and 13, Que describes that R and R’ are linked to a solid surface or functional group ([0011-0012] “attachment of a Zn-responsive probe to a solid surface facilitates removal of the sample from a surface… R1 is selected from: H, CH3, an alkyl group, a linker group, an attachment group, and a linker group attached to an attachment group;”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY R BERKELEY whose telephone number is (571)272-9831. The examiner can normally be reached M-Th 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY R. BERKELEY/
Examiner
Art Unit 1796



/CHRISTINE T MUI/Primary Examiner, Art Unit 1797